Hutchinson, C. J.,
pronounced the opinion of the Court.— The facts, stated in the bill of exceptions before us, would present ,a clear case of fifteen years adverse possession, if the question arose between individuals merely, and the testimony gained credit with the jury. There appears to have been evidence tending to show that the defendant, and those under whom he claimed the premises, had been in possession more than fifteen years, paying rent to the town of Coventry, and considering this as being a lot belonging to one of the public rights of the town. But the plaintiff’s counsel strongly urge, that the defendant’s -possession under the town cannot avail him, nor the town, because a town, as a corporate body, cannot obtain title by possession 5 and there is ne evidence to show a location of this lot to any public lot of the town. If this argument were correct in reference to the power of the town to gain title by possession, it would not materially aflect the cause ; for it still leaves the possession adverse to the title of the plaintiff, and wholly bars his claim. Whether the possession of the defendant,Hammond,for fifteenyears,shall enure .to his benefit, or that of the town, is a matter between him and the town,merely.
But the plaintiff’s counsel urge a principle, that will hot be easily maintained: the principle that a town can gain nothing of title by possession of land. A corporation, that has no right to hold land at all, cannot gain title by possession. But a corporation, that has unlimited power to hold land, may acquire title in all the ways in which individuals may acquire it. They may take by grant, by deed, by possession.. Their power to possess is denied in argument. But they may possess. They .may make leases, and possess by their tenants. And, if they take possession,by their tenants,of lands not their own,they may be sued in ejectment as landlords, and joined with .their tenants. But this is going beyond the case before us ; for it stands as part of our common law, that towns own public rights of different descriptioris-*298And, when Hammond claimed to possess under the town, and paid rent to the town, no right of the town need be affected by possession, except the location of this lot to the public right of the aHtown. Now the same rule of acquiescence applies to the location of the public lands, as to the lands of individuals.
The instructions given to the jury were perfectly correct. They left the jury to decide the cause upon the mere question of the defendant’s possession being adverse to the plaintiff; admitting the plaintiff’s title to be good unless barred by this adverse possession. The defence should turn upon that point. Whether the defendant claimed in his own right, or under the town, was immaterial. Either was adverse to the title of the plaintiff.
The continuance moved for at a late hour cannot be granted. The affidavit, upon which that motion is grounded, relates to nothing but the weight of evidence upon the subject of possession. It would seem to affect that but by a slighter doubtful shade. It would lead to nothing unless it were a motion for a new trial, founded on surprise. Aud it will scarcely be pretended by the plaintiff’s counsel, that such a motion ought to be sustained upon the grounds, merely, that are stated in the affidavit.
The judgement of the county court is affirmed.